STATE OF MICHIGAN

                            COURT OF APPEALS



JUDY SANDERSON, ALBERT MORRIS,                                       UNPUBLISHED
ANTONYAL LOUIS, and MADELINE                                         August 23, 2018
BROWNE,

               Plaintiffs-Appellants,

v                                                                    No. 338983
                                                                     Court of Claims
UNEMPLOYMENT INSURANCE AGENCY,                                       LC No. 16-000083-MM

               Defendant-Appellee.


Before: SHAPIRO, P.J., and M. J. KELLY and O’BRIEN, JJ.

PER CURIAM.

        Plaintiffs appeal as of right the order of the Court of Claims granting summary
disposition to defendant pursuant to MCR 2.116(C)(7) based on plaintiffs’ failure to comply with
the requirements of MCL 600.6431. We affirm.

        Each of the plaintiffs collected unemployment benefits, were found to have improperly
collected those benefits, and were required by defendant to pay restitution. Plaintiffs filed a
complaint in the Court of Claims on April 12, 2016, alleging that defendant violated plaintiffs’
due process rights “by intercepting tax refunds, garnishing wages and forcing repayments from
claimants after the applicable statute of limitations [had] expired.” Plaintiffs sought an order
declaring that defendant’s practices violated plaintiffs’ rights; an order awarding plaintiffs
economic damages; and an order permanently enjoining defendant from continuing to
improperly intercept tax refunds, garnish wages, and collect the unemployment debts.

        Defendant moved for summary disposition under MCR 2.116(C)(4), (7), and (8).
Relevant to this appeal, under MCR 2.116(C)(7), defendant argued that it was entitled to
governmental immunity because plaintiffs failed to comply with the notice requirements in MCL
600.6431. The Court of Claims agreed and granted defendant’s motion based on plaintiffs’
failure to comply with MCL 600.6431(3). The court reasoned that the crux of plaintiffs’ claims
concerned the seizure of plaintiffs’ property and, therefore, plaintiffs’ claims qualified as claims
for property damage subject to the six-month notice requirement in MCL 600.6431(3). The




                                                -1-
court then reviewed the dates of plaintiffs’ allegations and determined that none of plaintiffs’
claims accrued within six months of the filing of the complaint.1 The court denied as futile
plaintiffs’ request to amend their complaint.

        On appeal, plaintiffs first argue that “[t]he Court of Claims erred when it dismissed
Plaintiffs’ declaratory and injunctive relief claims based upon statutes of limitations.” However,
the Court of Claims dismissed plaintiffs’ claims based on failure to comply with the notice
requirements in MCL 600.6431, and it appears that plaintiffs conflate the notice requirements in
MCL 600.6431 with a statute of limitations. Although these requirements are often treated the
same, they are nonetheless two distinct concepts. A statute of limitations is a law that bars
parties from bringing a claim after a certain amount of time has passed. Black’s Law Dictionary
(10th ed). A notice of intent exists to “apprise the defendant of the claims that the plaintiff plans
to bring before a complaint is filed.” Potter v McLeary, 484 Mich. 397, 464; 774 NW2d 1 (2009)
(MARKMAN, J., concurring in part and dissenting in part). Therefore, plaintiffs have not
presented any error for us to review. 2

       Plaintiffs next argue that their claims are not subject to a six-month notice requirement
under MCL 600.6431(3) because they did not suffer property damage. We disagree.

       This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Odom v Wayne Co, 482 Mich. 459, 466; 760 NW2d 217 (2008). “A defendant is entitled to
summary disposition under MCR 2.116(C)(7) if the plaintiff’s claims are barred because of
governmental immunity.” Pew v Mich State Univ, 307 Mich. App. 328, 331-332, 859 NW2d 246
(2014). This Court reviews de novo whether governmental immunity applies in a particular case,
Moraccini v Sterling Hts, 296 Mich. App. 387, 391; 822 NW2d 799 (2012), and reviews de novo
questions involving the interpretation and application of statues, Linden v Citizens Ins Co of
America, 308 Mich. App. 89, 91; 862 NW2d 438 (2014).

        Generally, governmental immunity provides that governmental agencies are immune
from tort liability. McCahan v Brennan, 492 Mich. 730, 736; 822 NW2d 747 (2012). “[B]ecause
the government may voluntarily subject itself to liability, it may also place conditions or
limitations on the liability imposed.” Id. One of these conditions is the notice provision in MCL
600.6431. Id. Absent compliance with this notice provision, a party may not maintain a claim
against the state. Id. at 742.

          MCL 600.6431 provides, in pertinent part:




1
    Plaintiffs did not file a notice of intent before filing their complaint.
2
  Moreover, plaintiffs present no argument or caselaw for the proposition that it is error to
dismiss claims for declaratory and injunctive relief based on a party’s failure to comply with
notice requirements. Therefore, we need not address this issue. See Mitcham v City of Detroit,
355 Mich. 182, 203; 94 NW2d 388 (1959).


                                                     -2-
               (1) No claim may be maintained against the state unless the claimant,
       within 1 year after such claim has accrued, files in the office of the clerk of the
       court of claims either a written claim or a written notice of intention to file a claim
       against the state or any of its departments, commissions, boards, institutions, arms
       or agencies, stating the time when and the place where such claim arose and in
       detail the nature of the same and of the items of damage alleged or claimed to
       have been sustained, which claim or notice shall be signed and verified by the
       claimant before an officer authorized to administer oaths.

                                               * * *

               (3) In all actions for property damage or personal injuries, claimant shall
       file with the clerk of the court of claims a notice of intention to file a claim or the
       claim itself within 6 months following the happening of the event giving rise to
       the cause of action.

A claim is an action for property damage if it involves a harm or injury to a person’s “right of
lawful, unrestricted use of” the person’s property, regardless of the type of loss. Laurence G
Wolf Capital Mgt Trust v City of Ferndale, 269 Mich. App. 265, 272-273; 713 NW2d 274 (2005).
“[C]onversion is any distinct act of dominion wrongfully exerted over another’s personal
property in denial of or inconsistent with his rights therein.” Aroma Wines & Equip, Inc v
Columbian Distrib Servs, Inc, 497 Mich. 337, 346; 871 NW2d 136 (2015) (quotation marks and
citations omitted). In this case, plaintiffs alleged that the harm they suffered was defendant’s
conversion of various payments to plaintiffs to which defendant was not entitled. A claim for
conversion is an action for property damage because it involves a harm to a person’s lawful,
unrestricted use of property. Laurence G Wolf Capital Mgt Trust, 269 Mich. App. at 272-273;
Aroma Wines & Equip, Inc, 497 Mich. at 346. Accordingly, the Court of Claims did not err by
applying the six-month notice requirements in MCL 600.6431(3).3

       Plaintiffs further argue that, even if the six-month notice period applies, a new claim
accrues each time defendant improperly takes plaintiffs’ money, and, because defendant
improperly took funds from each plaintiff in the six months prior to the filing of the complaint,



3
  Plaintiffs argue that the Court of Claims erred by applying the six-month notice provision to
their constitutional claims because they were actually asserting a statutory claim for restitution,
despite how they labeled the claim at trial, and the one-year notice requirement applies to claims
of statutory violations. Alternatively, plaintiffs argue that they “have the right to challenge . . . at
any time” defendant’s actions that violate due process. However, regardless of how the issue is
framed, it is waived. A party may not appeal an error that the party created. Clohset v No Name
Corp, 302 Mich. App. 550, 555; 840 NW2d 375 (2013). At the trial court, plaintiffs expressly
agreed in their response to defendant’s motion for summary disposition that “[t]he applicable
notice period is six months for the constitutional claim (MCL § 600.6431(3)) . . . .” The Court of
Claims relied on this statement when deciding this issue. Because any error with this ruling was
created by plaintiffs, they are not entitled to appellate relief.


                                                  -3-
they satisfied the six-month notice requirement. We reject this argument because it is
indistinguishable from the abrogated continuing-wrongs doctrine.

        MCL 600.6431(3) provides that a claimant must file a notice of intent “within 6 months
of the happening of the event giving rise to the cause of action.” MCL 600.6431(1) states that a
claimant must file notice “within 1 year after such claim has accrued,” and the Michigan
Supreme Court has concluded that “the only substantive change effectuated in subsection (3) is a
reduction in the timing requirement for specifically designated cases.” McCahan v Brennan, 492
Mich. 730, 741; 822 NW2d 747 (2012). Thus, although MCL 600.6431(3) does not reference an
accrual date, it is substantively referring to one, see id., and plaintiffs are correct that the relevant
inquiry is when their claims accrued.

        At the time plaintiffs in this case received unemployment benefits, MCL 421.62(a)4
provided that if defendant determined that a person had obtained benefits to which the person
was not entitled, defendant may initiate actions to recover those benefits, but it “shall not recover
improperly paid benefits from an individual more than 3 years . . . after the date of receipt of the
improperly paid benefits, unless . . . the commission issued a determination requiring restitution
within the 3-year or 6-year period.” Plaintiffs argue, and we accept as true for purposes of this
appeal, that defendant was not permitted to collect from them unless defendant issued a
determination within the previous three years.5 Therefore, we accept as true that defendant
illegally collected debts from each plaintiff after the three-year statutory period for doing so
expired, and then continued to engage in wrongful conduct by continuing to collect the debts.
Plaintiffs argue that a separate claim accrued—and therefore the six-month period for MCL
600.6431(3) began to run—after each taking after the three-year period expired.

       Statutory notice requirements are treated the same as statutory limitation periods. Mays v
Snyder, ___ Mich App ___, ___; ___ NW2d ___ (2018) (Docket Nos. 335555; 335725; 335726),
quoting Rusha v Dep’t of Corrections, 307 Mich. App. 300, 311-312; 859 NW2d 735 (2014); slip
op at 10 (“ ‘We see no reason—and plaintiff has provided none—to treat statutory notice
requirements differently [than statutes of limitations].’ ”) (Alteration in Mays). Our Legislature
provided the general rule for when a claim accrues and the claim’s statute of limitation begins to
run in MCL 600.5824, which provides as follows:

               Except as otherwise expressly provided, the period of limitations runs
        from the time the claim accrues. The claim accrues at the time provided in [MCL
        600.5829 to MCL 600.5838], and in cases not covered by these sections the claim



4
  Because plaintiffs each received benefits under a prior version of this statute, references to this
statute in this opinion concern 1995 PA 125, the version in effect from June 30, 1995, to March
29, 2011, when it was replaced by 2011 PA 14.
5
 We, like the Court of Claims, presume without deciding that defendant acted improperly under
MCL 421.62(a), thereby accepting plaintiffs’ interpretation of this statute. Consequently, it is
unnecessary to address the merits of plaintiffs’ argument in that regard.


                                                  -4-
       accrues at the time the wrong upon which the claim is based was done regardless
       of the time when damage results.

Thus, a claim accrues when “ ‘the wrong upon which the claim is based was done regardless of
when the damage results.’ ” Marilyn Froling Revocable Living Trust v Bloomfield Hills Country
Club, 283 Mich. App. 264, 289; 769 NW2d 234 (2009), quoting MCL 600.5824.

        In this case, the wrong upon which the claim is based—and consequently when the claim
accrued—occurred when defendant first attempted to collect the debt from plaintiffs after the
three-year period had passed since plaintiffs’ last redetermination. While plaintiffs might
continue to suffer damage as a result of the wrongful and belated collections, plaintiffs are not
subject to a new wrong every time defendant collects on the debt. The only way that defendant
would be subject to a later accrual date would be if defendant’s continual tortious acts delayed
the accrual date while the wrongful acts continued, i.e., if the continuing-wrongs doctrine
applied. See Jackson Co Hog Producers v Consumers Power Co, 234 Mich. App. 72, 81; 592
NW2d 112 (1999) (explaining the continuing wrongs doctrine). However, the Michigan
Supreme Court has held that the “continuing violations” or “continuing wrongs” or “continuing
torts” doctrine is no longer applicable because it is contrary to MCL 600.5824. See Garg v
Macomb Co Community Mental Health Servs, 472 Mich. 263, 282; 696 NW2d 646 (2005). As
stated by this Court, the Michigan Supreme Court “completely and retroactively abrogated the
common-law continuing wrongs doctrine in the jurisprudence of this state[.]” Froling, 283 Mich
App at 288. Accordingly, we reject plaintiffs’ continuing-wrongs argument.

        Applying MCL 600.6431(3) to plaintiffs in this case, the claims of Sanderson, Louis, and
Browne accrued more than six months before the complaint was filed,6 and the Court of Claims
correctly determined that the continuing-wrongs doctrine could not save plaintiffs’ claims from
their failure to abide by the six-month notice period. Accordingly, summary disposition in favor
of defendant was proper, and it is unnecessary to address plaintiffs’ remaining
statutory-interpretation arguments.

        Lastly, plaintiffs argue that the Court of Claims erred when it denied their motion to
amend their complaint. However, plaintiffs have abandoned their argument by failing to address
the basis for the Court of Claims’s decision. See Derderian v Genesys Health Care Sys, 263
Mich. App. 364, 381; 689 NW2d 145 (2004) (stating that if a party does not address the basis of
the trial court’s decision, this Court need not even consider granting them relief). In this case,
plaintiffs argue that leave to amend should be given freely and that they have not been given an
opportunity to cure the deficiencies in their complaint. Plaintiffs do not address, much less
engage in an analysis of, any reason why allowing an amendment to their complaint would not
be futile, as the Court of Claims determined. Moreover, plaintiffs do not dispute the dates
forming the basis for the Court of Claims’s decision, and, therefore, they have not presented any


6
 Morris’s claim had not yet accrued at the time of the complaint because his last redetermination
was on December 5, 2013, and the three-year collection period had not yet elapsed when
plaintiffs filed their complaint on April 12, 2016. Accordingly, Morris’s claim was not yet ripe.
See Huntington Woods v Detroit, 279 Mich. App. 603, 615-616; 761 NW2d 127 (2008).


                                               -5-
basis for concluding that they satisfied the notice requirements of MCL 600.6431. Accordingly,
plaintiffs are not entitled to relief.

       Affirmed.

                                                         /s/ Michael J. Kelly
                                                         /s/ Colleen A. O'Brien




                                             -6-